 1
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA HUTCHINSON,                               Case No. 1:15-CV-01047 JLT
12                     Plaintiff,                   ORDER GRANTING IN PART
                                                    STIPULATION TO AMEND THE CASE
13   v.                                             SCHEDULE
14   BEAR VALLEY COMMUNITY                          (Doc. 79)
     SERVICES DISTRICT and DAVID
15   EDMONDS
16                     Defendants.
17

18
            Based upon the stipulation of the parties, the Court ORDERS the case schedule amended
19
     as follows:
20
            1.      All non-expert discovery SHALL be completed no later than November 12, 2019;
21
            2.      Experts SHALL be disclosed no later than November 26, 2019, and any rebuttal
22
     experts shall be disclosed by December 27, 2019;
23
            3.      Expert discovery SHALL be completed no later than January 24, 2020;
24
            3.      Non-dispositive motions, if any, SHALL be filed no later than February 7, 2020
25
     and heard no later than March 9, 2020;
26
            4.      Dispositive motions, if any, SHALL be filed no later than March 20, 2020 and
27
     heard no later than April 27, 2020;
28
                       1        5.    The final pretrial conference is CONTINUED to May 18, 2020 at 10:00 a.m.; and

                       2        6.    The trial date is CONTINUED to June 29, 2020 at 8:30 a.m.

                       3
                           IT IS SO ORDERED.
                       4

                       5     Dated:   August 23, 2019                        /s/ Jennifer L. Thurston
                                                                      UNITED STATES MAGISTRATE JUDGE
                       6

                       7

                       8
                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
B URKE , W ILLIAMS &                                                                              1:15-CV-01047-JLT
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                    -2-                 (PROPOSED) ORDER ON JOINT
      SAN DIEGO                                                                    STIPULATION TO CONTINUE DATES
